Case 2:21-cr-00003-Z-BR Document 15 Filed 01/06/21 | Pag

’ 3
STRICT COURT

NORTHERN DISTRICT OF TEXAS

FILED

     
  
   

  
 
  
 

IN THE UNITED STATES DISTRICT/|CO
FOR THE NORTHERN DISTRICT OF TE:
AMARILLO DIVISION

en U.S. DISTRICT COURT
y.

UNITED STATES OF AMERICA

deputy

|

 

 

V. No. 7,
BRENDA AURORA PAYNE
INDICTMENT
The Grand Jury Charges:
Count One

Possession with Intent to Distribute Methamphetamine
(Violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C))

On or about October 5, 2020, in the Amarillo Division of the Northern District of
Texas, and elsewhere, Brenda Aurora Payne, defendant, did knowingly and
intentionally distribute and possess with intent to distribute a mixture and substance
containing a detectable amount of methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C);

Title 18, United States Code, Section 2; and Pinkerton v. United States, 328 U.S. 640
(1946).

Brenda Aurora Payne
Indictment ~ Page 1 |

 
Case 2:21-cr-00003-Z-BR Document 15 Filed 01/06/21 Page 2of3 PagelD 24

A TRUE BILL:

( Caged

 

ERIN NEALY COX
UNITED STATES ATTORNEY

ANNA (MARE | LN

Assistant United States Attorney
New Mexico State Bar No. 12501
500 South Taylor Street, Suite 300
Amarillo, Texas 79101-2446
Telephone: 806-324-2356
Facsimile: 806-324-2399
E-Mail: anna.bell@usdoj.gov

 

Brenda Aurora Payne
Indictment - Page 2

 
Case 2:21-cr-00003-Z-BR Document 15 Filed 01/06/21 Page 3of3 PagelD 25

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 

THE UNITED STATES OF AMERICA
v.

BRENDA AURORA PAYNE

 

INDICTMENT

COUNT 1: POSSESSION WITH INTENT TO DISTRIBUTE
METHAMPHETAMINE
Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C); Title 18, United States Code, Section 2; and
Pinkerton v. United States, 328 U.S. 640 (1946).

 

 

(1 COUNT)
A true bill rendered:
Lubbock 4 hay AA Foreperson
Filed in open court this Ut" day of _ J Unuary AD. 2021.

 

Clerk _
DEFENDANT IN FEDERAL CUSTODY

(Complaint filed on 11/13/20 — 2:20-MJ-18 ‘Vy a

UNITED STATES MAGISTRATE JUDGE

 
